Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 1 of 11 PageID #: 5357




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JOAN E. QUINN, Individually and as Personal )
Representative of the Estate of JAMES )
ALBERT QUINN, Deceased, et al.              )         Civil Action No.: 1:15-cv-001005-RGA
                                            )
       Plaintiffs,                          )
                                            )
           v.                               )
                                            )
AVCO CORPORATION, et al.,                   )
                                            )
       Defendants.                          )

          DEFENDANT CONTINENTAL MOTORS, INC.’S ANSWER TO
          PLAINTIFFS’ MOTION FOR REARGUMENT OF DEFENDANT
      CONTINENTAL MOTORS, INC.’S MOTION FOR SUMMARY JUDGMENT

       Comes now Defendant Continental Motors, Inc. (“Continental”) and answers Plaintiffs’

motion for reargument of Continental’s motion for summary judgment as follows:

                                       INTRODUCTION

       Plaintiffs’ motion for reargument is due to be denied because Plaintiffs are rehashing

material and theories that have already been briefed and decided.       Moreover, the General

Aviation Revitalization Act of 1994 (“GARA”) bars all of Plaintiffs’ State law claims against

Continental because the 18-year period has run and Plaintiffs failed to present any evidence to

invoke GARA’s “rolling provision.” Continental is also entitled to GARA’s protections because

it was acting within its exclusive capacity as a manufacturer when it allegedly rebuilt the

Magneto in 2002. Finally, Plaintiffs should be prohibited from reframing their claims in an

effort to avoid GARA’s statute of limitations.      For these reasons, Continental respectfully

requests that this Court deny Plaintiffs’ motion for reargument.
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 2 of 11 PageID #: 5358




              RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       In its motion for summary judgment, Continental argued (among other things) that all of

Plaintiffs’ claims were barred by GARA’s 18-year statute of repose because (1) the Accident

involved a general aviation aircraft (see D.I. 222 at PageID # 3173-74); (2) Plaintiffs sued

Continental in its capacity as the alleged manufacturer of the Magneto (see id. at PageID #

3174); and (3) the Accident occurred more than 33 years after the Aircraft was delivered to its

first purchaser (see id.). Continental also argued that GARA’s “rolling provision” did not apply

in this case because Plaintiffs could not establish that the Magneto (or any of its components)

was a new part. (See id. at PageID # 3174-76.) In their response to Continental’s motion for

summary judgment, Plaintiffs did not dispute that GARA’s 18-year statute of repose applied and,

in fact, argued that Continental was subject to certain duties and responsibilities of an aviation

manufacturer. (See D.I. 232 at PageID # 4163-72.) Instead, Plaintiffs relied on GARA’s “rolling

provision 1” and stated, without supporting evidence, that “the dual magneto underwent overhauls

and maintenance inspections, and the parts that have been replaced pursuant to Continental’s

instruction were less than 18 years old at the time of the accident.” (See id. at PageID # 4168.)

       During oral argument on Continental’s motion for summary judgment, Plaintiffs stated

that they were asserting claims against Continental as the seller of a rebuilt magneto. (See

Transcript of October 22, 2019 Hearing, 12:6-22, attached hereto as Exhibit A.) When given the

opportunity to respond to certain questions posed by the Court via a supplemental brief,

Plaintiffs claimed that GARA does not apply to their purported claims against Continental as the

rebuilder of the Magneto.     (See D.I. 266 at PageID # 5307, 5312.)         In response to these


1
 Plaintiffs also relied upon GARA’s “fraud exception.” (See D.I. 232 at PageID # 4168-72.)
Because Plaintiffs’ motion for reargument does not address the “fraud exception,” Continental
will only cite facts relevant to GARA’s “rolling provision.”



                                                 2
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 3 of 11 PageID #: 5359




arguments, Continental asserted that any claims related to the purported rebuild of the Magneto

were claims against Continental in its capacity as a manufacturer because, pursuant to 14 C.F.R.

§ 43.3(j), only a manufacturer can perform a rebuild. (See D.I. 267 at PageID # 5323 n.1.)

       With this record before it, the Court determined that GARA’s “statute of repose for the

aircraft as a whole has run.” (See D.I. 268 at PageID # 5333.) The Court also determined that

Plaintiffs’ failed to present any evidence that any of the parts of the Magneto at issue were new

or that the Magneto as a whole was new. (See id. at PageID # 5339.) As part of its analysis, the

Court specifically addressed the issue raised by Plaintiffs at oral argument, in their supplemental

brief, and in their motion for reargument, and stated:

       As a threshold matter, Continental can only seek refuge behind GARA if it is the
       “manufacturer of the aircraft or the manufacturer of any new component, system,
       subassembly, or other part of the aircraft.” GARA § 2(a). If, for example, a
       negligent repair of a part causes a crash, the victims can sue the repair company
       because the repair company is not a “manufacturer” of the aircraft or any part of
       the aircraft. Robinson, 326 F. Supp. 2d at 663. Plaintiffs appear to concede that
       Continental qualifies as a manufacturer under GARA. (See D.I. 232 at 11-13; D.I.
       266 at 2). Federal regulations support this conclusion because it appears only a
       “manufacturer” can “rebuild” an aircraft part. 14 C.F.R. § 43.3(j). Thus, I
       conclude Continental is a “manufacturer.”

(See D.I. 268 at PageID # 5336-37.)

       In their motion for reargument, Plaintiffs contend that their purported claims against

Continental related to the rebuild of the Magneto should not be barred by GARA. Plaintiffs’

attempts to reframe their claims to avoid GARA’s bar, however, are contradicted by their

discovery responses; their expert reports and declarations; and Plaintiffs’ counsel’s statements

during the October 22, 2019 hearing.        For example, Plaintiffs’ supplemental interrogatory

answers do not disclose any purported omission or error by Continental during the rebuild of the

Magneto (see D.I. 223 at PageID # 3638-43) and do not state that Continental violated the

Federal Aviation Regulations related to conducting a rebuild (see id. at PageID # 3659-64).



                                                 3
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 4 of 11 PageID #: 5360




Moreover, Plaintiffs’ expert reports and declarations submitted in response to Continental’s

motion for summary judgment do not offer any opinions regarding any negligence that occurred

during the alleged rebuild of the Magneto in 2002 and, instead, focus exclusively on design

defects. (See D.I. 229 at Page ID # 3736, ¶ 30, 31; D.I. 229-2 at PageID # 3747; D.I. 230 at

PageID # 3754-55, 3761-64, ¶ 8, 35, 41, 45; D.I. 230-2 at PageID # 3782; D.I. 231 at PageID #

3881, ¶ 9; D.I. 231-2 at PageID # 3902.) During the October 22, 2019 hearing, Plaintiffs’

counsel also stated:

       THE COURT:           And does one of your experts opine that there was
                            something wrong about the way it was rebuilt in 2002?

       MS. DEVERS:          Not in the particular way it was rebuilt. The criticism is
                            that they sold a defective part in 2002.

       ...

       THE COURT:           Okay. And if I wanted to find where it is in the expert
                            reports that there’s any discussion about Continental’s role
                            in it, basically it would be Mr. Seader who opines that this
                            lack of clearance coupled with impulse coupling was a
                            defective design?

       MS. DEVERS:          Yes, Mr. Seader’s. It’s throughout his deposition, but it’s
                            also on Page 11 of his expert report which is - -

       THE COURT:           Okay.

       MS. DEVERS:          - - attached to his declaration. And he doesn’t specifically
                            say anything about the 2004 events, just he does talk
                            about the defective design.

       THE COURT:           When you “say the 2004,” you’re talking about 2002;
                            right?

       MS. DEVERS:          2002. He opines that the design defect and lack of
                            continuing airworthiness is at issue.

       THE COURT:           Okay.

       MS. DEVERS:          Now, the 2002 overhaul rebuild by Continental is not
                            really - - it’s not in dispute.



                                              4
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 5 of 11 PageID #: 5361




(See Ex. A, 14:7-11, 22:23-23:16) (emphasis added).

                                           ARGUMENT

I.     Plaintiffs’ motion for reargument does nothing more than rehash material and
       theories already briefed and decided.

       This Court has previously stated that “[m]otions for reconsideration, as a general rule, are

granted sparingly and only in limited circumstances.” BP Amoco Chem. Co. v. Sun Oil Co., 200

F. Supp. 2d 429, 432 (D. Del. 2002) (footnote omitted). 2                 Moreover, “motions for

reconsideration ‘should not be used to rehash arguments already briefed.’” Id. (quoting Dentsply

Int’l v. Kerr Mfg. Co., 42 F. Supp. 2d 385, 419 (D. Del. 1999)). A party moving to alter or

amend an order pursuant to Fed. R. Civ. P. 59 “must establish one of three grounds: (i) there is

an intervening change in controlling law, (ii) new evidence has become available, or (iii) there is

a need to correct the court’s clear error of law or fact to prevent manifest injustice.” Id.

       As with motions to reconsider, “[m]otions for reargument shall be sparingly granted.” D.

Del. L.R. 7.1.5. When deciding a motion filed pursuant to Local Rule 7.1.5, “[a] court should

only grant reargument when (i) the court has patently misunderstood a party; (ii) the court has

made a decision outside of the adversarial issues presented to the court by the parties, or (iii) the

court has made an error not of reasoning but of apprehension.” Id. According to this Court,

“motions for reargument cannot be granted in circumstances where the movant simply ‘rehashes

material and theories already briefed and decided.’” BP Amoco, 200 F. Supp. 2d at 432 (quoting

Schering Corp. v. Amgen, Inc., 25 F. Supp. 2d 293, 295 (D. Del. 1998)).




2
  In BP Amoco, the Court noted that, in ruling on a motion to reconsider, it will incorporate the
standards of Fed. R. Civ. P. 59 and D. Del. L.R. 7.1.5 relating to motions for reargument. As
such, Continental Motors will address the standards of review applicable to both rules. See 200
F. Supp. 2d at 432 n.2.



                                                  5
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 6 of 11 PageID #: 5362




       Plaintiffs’ motion for reargument should be denied because the issue raised by

Plaintiffs—whether Continental was acting in its capacity as a manufacturer during the alleged

rebuild of the Magneto—has already been briefed and decided. As set forth above, Plaintiffs

raised this issue during the hearing on Continental’s motion for summary judgment and in their

supplemental brief in further support of their opposition to Continental’s motion for summary

judgment. (See Ex. A, 12:6-22; D.I. 232, at PageID # 4168-70 D.I. 266 at PageID # 5307, 5312.)

Moreover, the Court specifically addressed this issue in its memorandum opinion and decided

that Continental was entitled to GARA’s protections because it was acting within its capacity as

a manufacturer during the alleged rebuild of the Magneto. (See D.I. 268 at PageID # 5336-37.)

Because Plaintiffs’ motion for reargument is nothing more than an attempt to rehash material and

theories that have already been briefed and decided, this Court should deny Plaintiffs’ motion for

reargument.

II.    The 18-year statute of repose set forth in GARA preempts all state law claims
       against an aviation manufacturer acting within its capacity as a manufacturer after
       the 18-year period has run.

       Section 2(d) of GARA specifically states that its 18-year statute of repose “supersedes

any State law to the extent that such law permits a civil action described in subsection (a) to be

brought after the applicable limitation period for such civil action established by subsection (a).”

See GARA § 2(d). Moreover, Congress specifically intended GARA to preempt all State law

claims when it applies. See H.R. Rep. No. 103-525(II) (“Given the conjunction of all these

exceptional circumstances, the Committee was willing to take the unusual step to preempting

State law in this one extremely limited circumstance.”). Courts have consistently held that

GARA preempts State law when it applies. 3 See, e.g., Alter v. Bell Helicopter Textron Inc., 944


3
 To the extent Plaintiffs argue that the Third Circuit’s Sikkelee line of cases hold that GARA
was not intended to preempt state law claims, they are incorrect. See Sikkelee v. Precision


                                                 6
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 7 of 11 PageID #: 5363




F. Supp. 531, 536-37 (S.D. Tex. 1996) (“Under GARA, there is no possibility of recovery . . .

under Texas state law for negligent design, manufacture, or testing of the helicopter and

component engine part alleged to have caused the crash.”); Bain v. Honeywell Int’l, Inc., 167 F.

Supp. 2d 932, 937 (E.D. Tex. 2001) (“GARA precludes Plaintiffs from recovering . . . under

Texas state law for the following claims: (1) strict liability for defective design, manufacture, and

marketing; (2) negligent design, testing, manufacture, and marketing; and (3) negligent failure to

warn.”). In this case, GARA applies to bar Plaintiffs’ claims and preempts any State law claims

they assert because (1) its 18-year statute of repose has run as to the Aircraft (see D.I. 268 at

PageID # 5333); (2) Continental was acting in its capacity as a manufacturer as it relates to

Plaintiffs’ claims against the Magneto (see id. at PageID #5336-37); and (3) Plaintiffs failed to

present any evidence that a new part installed on the Aircraft within 18 years of the Accident

caused the Accident (see id. at PageID #5338-39). As such, this Court should deny Plaintiffs’

motion for reargument.

III.   The 18-year statute of repose set forth in GARA bars Plaintiffs’ purported claims
       regarding the rebuild of the Magneto because Continental was acting “in its
       capacity as a manufacturer” when it allegedly rebuilt the Magneto.

       GARA’s statute of repose applies to claims “brought against the manufacturer of the

aircraft or the manufacturer of any new component, system, subassembly, or other part of the

aircraft, in its capacity as a manufacturer . . . .” See GARA § 2(a). Courts routinely hold that a


Airmotive Corp., 907 F.3d 701 (3d Cir. 2018) (“Sikkelee III”) (holding that the plaintiff’s claims
were not barred by the doctrine of conflict preemption); Sikkelee v. Precision Airmotive Corp.,
822 F.3d 680 (3d Cir. 2016) (“Sikkelee II”) (holding that the plaintiff’s tort claims were not
barred by the doctrine of field preemption). In fact, the Sikkelee II court specifically recognized
that “[i]n enacting GARA, Congress ‘voted to permit, in this exceptional instance, a very limited
Federal preemption of State law,’ that is, only where GARA’s statute of repose has run are state
law claims preempted.” 822 F.3d at 697 (quoting H.R. Rep. No. 103-525(II)); see also Lunn v.
Hawker Beechcraft Corp., 417 P.3d 1206, (Okla. Civ. App. 2018) (stating that the Sikkelee II
court “recognized once GARA’s statute of repose has run, then state law claims are preempted”).



                                                 7
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 8 of 11 PageID #: 5364




defendant is acting “in its capacity as a manufacturer” when the defendant engaged in conduct

that is exclusively reserved to aviation manufacturers. See, e.g., Estate of Grochowske v. Romey,

813 N.W.2d 687, 695-97 (Wis. Ct. App. 2012) (holding that plaintiffs’ failure to warn claim was

barred by GARA because the publication of service materials was accomplished within its

capacity as a manufacturer of the product at issue); Mason v. Schweizer Aircraft Corp., 653

N.W.2d 543, 549-52 (Iowa 2002) (holding that a manufacturer did not cross the line from

manufacturer to service provider when it issued service materials); Burroughs v. Precision

Airmotive Corp., 93 Cal. Rptr. 2d 124, 134-39 (Cal. Ct. App. 2000) (holding that the plaintiffs’

failure to warn claim was barred by GARA because the issuance of service bulletins by

manufacturers was an act of a manufacturer and not a service provider). 4

       In this case, Plaintiffs do not (and cannot) dispute that Continental holds Parts

Manufacturing Authority for the Magneto. Plaintiffs do not (and cannot) dispute that the Federal

Aviation Regulations (and specifically 14 C.F.R. § 43.3(j)) state that rebuilding a part is an

activity that is within the exclusive province of an aviation manufacturer. Plaintiffs do not (and

cannot) dispute that rebuilding dual magnetos is an activity that is exclusively reserved to

Continental as a manufacturer. To the extent Continental rebuilt the Magneto in 2002, it was not

acting as a mechanic or a service provider in doing so. Instead, it was acting in its capacity as a

manufacturer because it would have been engaged in conduct that is exclusively reserved to

manufacturers by the Federal Aviation Regulations. As such, GARA’s protections apply to

Continental in this case and this Court should deny Plaintiffs’ motion for reargument.



4
  Although Plaintiffs cite Garcia v. Wells Fargo Bank Nw., N.A., No. 10-20383-CV, 2011 WL
6257148, *3 (S.D. Fla. Dec. 14, 2011), that case is inapposite to the facts at issue here because,
in that case, the court held that GARA did not apply because it was undisputed that the defendant
asserting GARA did not manufacture the part at issue.



                                                8
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 9 of 11 PageID #: 5365




IV.    Plaintiffs should not be permitted to recharacterize their claims in a way that
       contradicts the evidence in this case in order to avoid GARA’s statute of repose.

       The cases interpreting GARA prohibit plaintiffs from artfully characterizing their claims

in an attempt to avoid its statute of repose. See Grochowske, 813 N.W.2d at 630-35; see also

Moore v. Hawker Beechcraft Corp., No. N09C-12-020MMJ, 2011 WL 6400670, *9 (Del. Super.

Dec. 15, 2011) (recognizing that permitting a plaintiff to sue for a design defect every time a part

is overhauled or replaced would eviscerate GARA’s statute of repose); Burton v. Twin

Commander Aircraft LLC, 254 P.3d 778, 785 (Wash. 2011) (holding that the plaintiff’s claim

that the defendant was not a manufacturer conflicted with his assertion of products liability

claims against the defendant in its capacity as a manufacturer); Campbell v. Parker-Hannifin

Corp., 82 Cal. Rptr. 2d 202, 209-10 (Cal. Ct. App. 1999) (holding that GARA’s statute of repose

cannot be circumvented when the plaintiffs are attempting to hold an aviation manufacturer

liable for actions connected with its role as a manufacturer).

       In Grochowske, the plaintiffs’ claims that the manufacturer’s service instructions were

defective were based on the alleged design defect. The plaintiffs also claimed that the service

instructions failed to warn of the defective condition and failed to properly instruct as to the

defective condition. The court rejected the plaintiffs’ contention that GARA did not bar those

claims, the court stated:

       We agree with the above decisions holding that the statute of repose applies to an
       attempt to sue a manufacturer for a design flaw in the component—ostensibly not
       for the design flaw in the component, but for the failure of the manufacturer’s
       manual to warn of, or adequately correct the flaw. The manual is not a separate
       product giving rise to a separate cause of action; it is evidence used to support
       failure to warn and instruct theories involving the manufacturer’s allegedly
       defective fuel servo. Allowing the plaintiffs to use artful pleadings to bypass
       GARA’s protections and sue [the manufacturer] for actions it took in its capacity
       as a manufacturer outside of the repose period would undermine the legislative
       intent behind the statute of repose.




                                                 9
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 10 of 11 PageID #: 5366




 813 N.W.2d at 635. Based on this reasoning, the court would not allow the plaintiffs to

 recharacterize their claims in such a way that would avoid GARA’s bar while allowing the

 plaintiffs to maintain their design defect claim. See id.

        Plaintiffs’ discovery responses, their expert reports and declarations, and their

 representations to the Court during the hearing on Continental’s motion for summary judgment

 belie their contentions that they are asserting any claims against Continental arising from the

 alleged rebuild of the Magneto in 2002. Specifically, Plaintiffs’ discovery responses, expert

 reports, and expert declarations do not set forth any allegations that Continental committed any

 wrongful or negligent conduct during the rebuild of the Magneto in 2002. (See D.I. 223 at

 PageID # 3638-43, 3659-64; D.I. 229 at Page ID # 3736, ¶ 30, 31; D.I. 229-2 at PageID # 3747;

 D.I. 230 at PageID # 3754-55, 3761-64, ¶ 8, 35, 41, 45; D.I. 230-2 at PageID # 3782; D.I. 231 at

 PageID # 3881, ¶ 9; D.I. 231-2 at PageID # 3902.) Moreover, Plaintiffs’ counsel represented to

 the Court that (1) Plaintiffs’ experts do not criticize the rebuild in 2002 and (2) that the 2002

 rebuild was “not in dispute.” (See Ex. A, 14:7-11, 22:23-22:16.) In other words, Plaintiffs have

 exclusively focused on the design of the Magneto in this case and have not offered any support

 for their position that Continental was negligent during the rebuild of the Magneto. As in

 Grochowske and Moore, Plaintiffs’ claims arise solely out of an alleged design defect and have

 nothing to do with any conduct by Continental during the 2002 rebuild. Plaintiffs’ contentions in

 the motion for reargument are simply an attempt to artfully reframe their claims to avoid

 GARA’s bar. Because Plaintiffs’ claims are related exclusively to an alleged design defect in the

 Magneto and not to any conduct by Continental during the alleged rebuild in 2002, those claims

 are barred by GARA and this Court should deny Plaintiffs’ motion for reargument.




                                                  10
Case 1:15-cv-01005-RGA Document 272 Filed 04/20/20 Page 11 of 11 PageID #: 5367




                                         CONCLUSION

        For the reasons set forth above, Continental respectfully requests that this Court deny

 Plaintiffs’ motion for reargument.


                                      Respectfully submitted,

                                              WILKS, LUKOFF & BRACEGIRDLE, LLC

                                              By:      /s/ Andrea S. Brooks
                                                    Andrea S. Brooks (DE Bar No. 5064)
                                                    Julie M. O’Dell (DE Bar No. 6191)
                                                    4250 Lancaster Pike, Suite 200
                                                    Wilmington, Delaware 19805
                                                    (302) 225-0850 Telephone
                                                    (302) 225-0851 Facsimile
                                                    abrooks@wlblaw.com
                                                    jodell@wlblaw.com

                                              Attorneys for Continental Motors, Inc.

 Of Counsel:
 Sherri R. Ginger (admitted pro hac vice)
 Mark B. Roberts (admitted pro hac vice)
 Timothy A. Heisterhagen (admitted pro hac vice)
 ARMBRECHT JACKSON LLP
 RSA Tower, 27th Floor
 11 N. Water Street
 Mobile, Alabama 36602
 (251) 405-1300 Telephone
 (251) 432-6843 Facsimile
 srg@ajlaw.com
 mbr@ajlaw.com
 tah@ajlaw.com

 John S. Bagby, Jr. (admitted pro hac vice)
 BAGBY & ASSOCIATES, LLC
 43 Leopard Road, Suite 301
 Paoli, PA 19301
 (610) 889-1550 Telephone:
 (610) 889-1571 Facsimile
 jbagby@bagbylaw.com

 Dated: April 20, 2020



                                                11
